The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney Kenneth H. Hoch's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.

                                                                  isee-ac       CA.
                                                    Hardesty

                                                           bsot
                                                    Parraguirre


                                                                  49
                                                                   -        ,   J.
                                                    Douglas


                                                                                 J.



                                                                                 J.
                                                    Sait
                                                               V71


                                                    Gibbons



                                                    Pickering


                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Kenneth H. Hoch
                     Perry Thompson, Admissions Office, United States Supreme Court



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A